Exhibit 10.4
THE J. M. SMUCKER COMPANY
VOLUNTARY DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2005)
     The J. M. Smucker Company Deferred Compensation Plan (hereinafter referred
to as the “Plan”), established effective as of May 1, 2003, by The J. M. Smucker
Company, (hereinafter referred to as the “Company”) and will be maintained by
the Company for the purpose of providing benefits for certain employees as
provided herein. The Plan has been operated in good faith compliance with the
provisions of Code §409A and the Treasury regulations, and other guidance
promulgated thereunder, and the Company adopts this amendment and restatement,
effective January 1, 2005, in order to comply with Code § 409A and the
regulations and other guidance promulgated thereunder.
ARTICLE I
ELIGIBILITY AND PARTICIPATION
     Section 1.1 Participants. The Company’s Board of Directors has identified
certain members of management who are highly compensated employees eligible to
participate in the Plan and has provided such individuals with written notice of
eligibility (each a “Participant”).
     Section 1.2 Elections to Defer. The individuals described in Section 1.1
shall be eligible to participate in the Plan and may do so by filing a written
election with the Company in such form as approved by the Company. In the first
year in which a Participant becomes eligible

 



--------------------------------------------------------------------------------



 



to participate in the Plan, in order to participate in the Plan, the newly
eligible Participant must make an election to defer compensation for services to
be performed for the Company within 30 days after he or she becomes eligible.
Subsequent elections to defer payment of compensation that would otherwise be
paid as annual base salary must be made before the beginning of the calendar
year for which the compensation is earned. Subsequent elections to defer payment
of compensation that would otherwise be paid as an annual bonus award must be
made before the beginning of the fiscal year (May 1) for which the bonus
compensation is earned.
     Section 1.3 Participant Accounts. For each Participant, the Company shall
establish and maintain a separate deferred compensation account (the “Voluntary
Deferral Account”). The amount of each Participant’s compensation which is
deferred pursuant to the deferral election form shall be credited to the
Voluntary Deferral Account as of the date such compensation otherwise would be
payable. Participants shall always be 100% percent vested in the balance in
their Voluntary Deferral Account and any earnings and losses on such amounts. In
addition, for each Participant who has a Grandfathered Benefit, as defined in
this Section 1.3, the Company shall determine the portion of the Participant’s
Voluntary Deferral Account that is a Grandfathered Benefit (as defined in this
Section 1.3) (the “Grandfathered Portion”) which shall consist of all amounts to
which a Participant has a legally binding right to be paid and to which the
right to be paid was earned and vested prior to January 1, 2005, and any
earnings or losses on such amounts (the “Grandfathered Benefit”). Determination
of the Grandfathered Benefit shall be made in accordance with the provisions of
Code § 409A and Treasury Regulation §1.409A-6(a)(3)(ii) and (iv). No amount
shall actually be set aside for payment under the Plan, and the Voluntary
Deferral Account shall be maintained for record keeping

2



--------------------------------------------------------------------------------



 



purposes only. Any Participant to whom an amount is credited under the Plan
shall be deemed a general, unsecured creditor of the Company.
     Section 1.4 Elections to Defer Compansation. Any Participant may defer all
or any portion (up to the limits specified in Section 2.1 of this Plan) of his
or her compensation otherwise earned by him or her for the calendar year or
fiscal year, as applicable, beginning after the date of such election. Any
amounts deferred shall be paid to the Participant only as provided in this Plan.
Any Participant may change the amount of, or suspend, future deferrals with
respect to compensation otherwise payable to him or her for calendar or fiscal
years, as applicable, beginning after the date of change or suspension. The
election to defer shall be irrevocable as to the deferred compensation for the
period for which the election is made.
ARTICLE II
DEFERRED COMPENSATION
     Section 2.1 Deferred Compensation. Each Participant will have the right to
defer up to fifty percent (50%) of his/her respective annual base salary and up
to one hundred percent (100%) of his/her respective annual bonus award, and such
amounts will be deemed contributed to the Participant’s Voluntary Deferral
Account. Annually, the Company will provide to each Participant an election to
defer form, either as a paper form or electronically, which must be completed
before: (i) December 31, in order to be effective for the subsequent calendar
year’s compensation that would otherwise have been paid as annual base salary,
and (ii) April 30, in order to be effective for the subsequent fiscal year’s
compensation that would

3



--------------------------------------------------------------------------------



 



otherwise have been paid as an annual bonus award.
     Section 2.2 Deemed Investment Earnings. All amounts credited under the
terms of the Plan to the Voluntary Deferral Account maintained in the name of a
Participant by the Company shall be credited with earnings or losses based upon
the Participant’s deemed investments made pursuant to an investment election
form provided by the Company either as a paper form or electronically. The
investment vehicles available pursuant to this Plan are listed in Exhibit A
attached to the Plan. Such earnings or losses shall continue to be credited to
the Participant’s balance in the Voluntary Deferral Account until the entire
amount credited to the account has been distributed to the Participant or to the
Participant’s beneficiary in accordance with a beneficiary designation form
delivered to the Company. The Company retains the right to change the available
investment vehicles at its sole discretion. Participants will have the right to
change deemed investment vehicles in accordance with administrative procedures
adopted by the Company by completing new investment elections in the paper or
electronic form provided by the Company.
ARTICLE III
DISTRIBUTION
     Section 3.1 Distribution of Grandfathered Benefit. Notwithstanding any
provisions of the Plan to the contrary, distribution of a Grandfathered Benefit
shall be determined in accordance with the provisions of the Plan in effect on
December 31, 2004, and as provided on Addendum I to the Plan.

4



--------------------------------------------------------------------------------



 



     Section 3.2 Distribution of Nongrandfathered Benefit Upon Separation from
Service. Distribution of amounts deferred under the Plan other than a
Grandfathered Benefit, will commence: on the first anniversary of the date on
which a Participant has a Separation from Service with the Company and all other
related employers of the Company (as determined under Code §414) for any reason,
(other than death, Total Disability, or Change in Control). The distributions
will be in ten annual installments, and shall reflect any gains or losses in the
Participant’s Voluntary Deferral Account in such manner as the Company shall
determine. In the alternative, the Participant may select one of the
distribution alternatives set forth below:
     (a) lump sum payable within 60 days of Separation from Service due to
retirement or termination of employment; or
     (b) substantially equal annual installments for not less than two (2) and
not greater than ten (10) years. Distribution shall commence on the first
anniversary of the date on which the Participant has a Separation from Service.
Subsequent installments, if any, will be made on each anniversary date following
the date of the first installment. The final installment will be the balance of
the Participant’s Voluntary Deferral Account.
Selection of an alternative form of distribution must be made prior to the
calendar year or fiscal year, as applicable, in which the compensation would be
otherwise paid, as provided in Section 1.2 of the Plan. Subsequent changes to an
election of an alternative form of distribution with respect to a calendar year
or fiscal year, as applicable, shall not be effective unless the election
satisfies the

5



--------------------------------------------------------------------------------



 



following requirements:
     (a) A change of election will not be effective until at least twelve
(12) months after the date on which it is filed by the Participant with the
Company.
     (b) A change of election with respect to a payment commencing on, or made
on, a specified date may not be filed with the Company less than twelve
(12) months prior to such date.
     (c) A change of election with respect to a time of payment or a method of
payment must provide that the payment subject to the change be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made except in the event of a payment made on account of the
Participant’s death or Total Disability.
     Section 3.3 Distribution of Nongrandfathered Benefit in Event of Death,
Total Disability or Change in Control. Within 30 days following the date on
which a Participant Separates from Service as a result of death, Total
Disability, or Change in Control, the Company will distribute in a single lump
sum the amount credited to the Participant’s Voluntary Deferral Account in
accordance with this Plan to the Participant, or in the event of death, to the
Participant’s Primary Beneficiary. If the Primary Beneficiary is no longer
alive, then such amounts shall be distributed to the Participant’s Secondary
Beneficiary. If a Participant has not designated a beneficiary, or if no
designated beneficiary is living on the date of distribution, then such amounts
shall be distributed to such Participant’s spouse, or if deceased, or none, then
to the Participant’s children, per stirpes, or if none, then to the
Participant’s estate in a lump sum

6



--------------------------------------------------------------------------------



 



distribution as soon as administratively feasible following such Participant’s
death.
     Section 3.4 Distribution of Nongrandfathered Benefit When Distributions
Have Commenced. If a Participant should die before distribution of the full
amount of the Voluntary Deferral Account has been made to the Participant, any
remaining amounts shall be distributed to the Participant’s Primary Beneficiary
by the same method as distributions were being made to the Participant. If the
Primary Beneficiary is no longer alive, then such amounts shall be distributed
to the Participant’s Secondary Beneficiary by the same method as distributions
were being made to the Participant. If a Participant has not designated a
beneficiary, or if no designated beneficiary is living on the date of
distribution, then, such amounts shall be distributed to such Participant’s
spouse, or if deceased or none, then to the Participant’s children per stirpes,
or if none, then to the Participant’s estate, in a lump sum distribution as soon
as administratively feasible following such Participant’s death.
     Section 3.5 Distribution of Small Amounts. If, at any time following
termination of employment, the value of a Participant’s Voluntary Deferral
Account is less than $10,000, the Company may elect to distribute such account
balance in a lump sum payment regardless of the Participant’s election.
     Section 3.6 Distributions of Amounts in Excess of Code § 162(m).
Notwithstanding the above provisions, no amount may be distributed from the Plan
if the Company reasonably anticipates that such amount would not be deductible
under Code §162(m), as determined by the Board of Directors in its sole
discretion, and in accordance with Code §409A and the

7



--------------------------------------------------------------------------------



 



Treasury regulations promulgated thereunder.
     Section 3.7 Distributions of Amounts Deemed Includable in Gross Income.
Notwithstanding any provisions of the Plan to the contrary, if, at any time, a
court or the Internal Revenue Service determines that an amount in a
Participant’s Voluntary Deferral Account is includable in the gross income of
the Participant and subject to tax, the Board of Directors of the Company may,
in its sole discretion, and in accordance with Code § 409A and the Treasury
regulations promulgated thereunder, permit a lump sum distribution of an amount
equal to the amount determined to be includable in the Participant’s gross
income.
     Section 3.8 Distributions of Amounts in Violation of Securities Laws.
Notwithstanding any provisions of the Plan to the contrary, a payment under the
Plan may be delayed if the Company reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law, in
the Company’s sole discretion, and in accordance with Code §409A and the
Treasury regulations promulgated thereunder, provided that the payment is made
on the earliest at which the Company reasonably anticipates that the making of
the payment will not cause such violation.
     Section 3.9 Six-Month Delay of Distributions to Specified Employees. Under
no circumstances, other than death, will a Participant who is a Specified
Employee, as of the date of the Participant’s Separation from Service, receive a
distribution under the Plan earlier than six (6) months following such
Participant’s Separation from Service.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
AMENDMENT AND TERMINATION OF PLAN
     The Company, through the action of the Board or a committee designated by
the Board, reserves the right to amend or terminate the Plan at any time. Any
such termination shall be in writing and shall be effective when made. The
termination of the Plan shall be permitted only under the circumstances provided
and in accordance with Code §409A and the regulations promulgated thereunder.
Notification to Participants of any amendment or termination shall be in writing
and delivered by first class mail, addressed to each Participant at the
Participant’s last known address, or by other notice acknowledged in writing by
the Participant. Any amounts credited to the Voluntary Deferral Account of any
Participant shall remain subject to the provisions of the Plan and distribution
will not be accelerated because of the termination of the Plan. No amendment or
termination shall directly or indirectly reduce the balance of any Voluntary
Deferral Account described in this Plan as of the effective date of such
amendment or termination. Upon termination of the Plan, distribution of amounts
credited to a Participant’s Voluntary Deferral Account shall only be made in
accordance with the Plan and with Code §409A and the regulations promulgated
thereunder. No additional credits or contributions will be made to the Voluntary
Deferral Accounts of the Participants under the Plan after termination of the
Plan, but Voluntary Deferral Accounts of the Participants under the Plan will
continue to fluctuate with investment gains and losses until all benefits are
distributed to the participants or to their beneficiaries. Upon termination of
the Plan, distribution of amounts credited to the Voluntary Deferral Accounts of
the Participants shall be made to the Participants or their beneficiaries in
accordance with Article III and Addendum I of this Plan.

9



--------------------------------------------------------------------------------



 



ARTICLE V
CLAIMS PROCEDURE
     Section 5.1 Claims Reviewer. For purposes of handling claims with respect
to this Plan, the “Claims Reviewer” shall be the benefits committee, unless
another person or organizational unit is designated by the Company as Claims
Reviewer.
     Section 5.2 Claims for Benefits. An initial claim for benefits under the
Plan must be made by the Participant or his or her beneficiary in accordance
with the terms of the Plan through which the benefits are provided. Not later
than 90 days after receipt of such a claim, the Claims Reviewer will render a
written decision on the claim to the claimant, unless special circumstances
require the extension of such 90-day period. If such extension is necessary, the
Claims Reviewer shall provide the Participant or the Participant’s beneficiary
with written notification of such extension before the expiration of the initial
90-day period. Such notice shall specify the reason or reasons for such
extension and the date by which a final decision can be expected.. In no event
shall such extension exceed a period of 90 days from the end of the initial
90-day period.
     In the event the Claims Reviewer denies the claim of a Participant or the
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the

10



--------------------------------------------------------------------------------



 



applicable claims procedure.
     Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company (but not
the same person who reviewed the initial claim, or subordinate of such person)
upon written request therefore submitted by the claimant or the claimant’s duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant’s claim has been denied
In connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to review pertinent documents and submit the
claimant’s views as to the issues, in writing. The Company shall act to deny or
accept the claim within 60 days after receipt of the claimant’s written request
for review unless special circumstances require the extension of such 60-day
period. If such extension is necessary, the Company shall provide the claimant
with written notification of such extension before the expiration of such
initial 60-day period. In all events, the Company shall act to deny or accept
the claim within 120 days of the receipt of the claimant’s written request for
review. The action of the Company shall be in the form of a written notice to
the claimant and its contents shall include all of the requirements for action
on the original claim.
In no event may a claimant commence legal action for benefits the claimant
believes are due to the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article V.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION
     Section 6.1 Plan is Unfunded. The right of a Participant or the
Participant’s beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither a
Participant nor his or her designated beneficiary shall have any rights in or
against any amount credited to any Voluntary Deferral Accounts under this Plan
or any other assets of the Company. The Plan at all times shall be considered
entirely unfunded both for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. Any funds invested
hereunder shall continue for all purposes to be part of the general assets of
the Company and available to its general creditors in the event of bankruptcy or
insolvency. Voluntary Deferral Accounts under this Plan and any benefits which
may be payable pursuant to this Plan are not subject in any manner to
anticipation, sale, alienation, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of a Participant or a Participant’s
beneficiary. The Plan constitutes a mere promise by the Company to make benefit
payments in the future. No interest or right to receive a benefit may be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.
     Section 6.2 Plan Administration. The Plan shall be administered by the
benefits committee or such other committee as designated by the Board of
Directors of the Company. The committee administering the Plan shall have the
authority, duty and power to interpret and construe the provisions of the Plan
and the duty and responsibility of maintaining records, making the requisite

12



--------------------------------------------------------------------------------



 



calculations and disbursing the payments hereunder The Board shall have the
authority to determine and identify participants eligible to participate in the
Plan.
     Section 6.3 Expenses of Administration. Expenses of administration shall be
paid by the Company. The committee administering the Plan shall be entitled to
rely on all tables, valuations, certificates, opinions, data and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or retained by the Company with respect to the Plan.
     Section 6.4 Individual Participant Accounts. The committee administering
the Plan shall furnish individual annual statements of accrued benefits to each
Participant, or current beneficiary, in such form as determined by the Company
or as required by law.
     Section 6.5 No Guaranty of Plan Benefits or of Employment. The sole rights
of a Participant or beneficiary under this Plan shall be to have this Plan
administered according to its provisions, to receive whatever benefits he or she
may be entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any funds in any trust which may be established in connection with
the Plan or assets of the Company will be sufficient to pay any benefit
hereunder. Further, the adoption and maintenance of this Plan shall not be
construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of the Company to deal with any
participants in employment respects, including their hiring, discharge,
compensation, and conditions of employment.
     Section 6.6 Incompetent Participant. The Company may from time to time
establish rules and

13



--------------------------------------------------------------------------------



 



procedures which it determines to be necessary for the proper administration of
the Plan and the benefits payable to an individual in the event that individual
is declared incompetent and a conservator or other person legally charged with
that individual’s care is appointed. Except as otherwise provided herein, when
the Company determines that such individual is unable to manage his or her
financial affairs, the Company may pay such individual’s benefits to such
conservator, person legally charged with such individual’s care, or institution
then contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.
     Section 6.7 Lost Participants. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
designated beneficiary. The Company shall not be obligated to search for any
person. If such person is not located within three years after the date on which
payment of the Participant’s benefits payable under this Plan may first be made,
payment may be made as though the Participant or his or her beneficiary had died
at the end of such three-year period.
     Section 6.8 No Liability. Notwithstanding any provision herein to the
contrary, neither the Company nor any individual acting as an employee or agent
of the Company shall be liable to any Participant, former Participant,
designated beneficiary, or any other person for any claim, loss, liability or
expense incurred in connection with the Plan, including without limitation, the
investment performance of any deemed investments, unless attributable to fraud
or willful misconduct on the part of the Company or any such employee or agent
of the Company.
     Section 6.9 Applicable Law. All questions pertaining to the construction,
validity and effect

14



--------------------------------------------------------------------------------



 



of the Plan shall be determined in accordance with the laws of the United
States, and to the extent not preempted by such laws, by the laws of the State
of Ohio.
     Section 6.10 Compliance with Code §409A. To the extent applicable, it is
intended that this Plan and any deferrals of compensation made hereunder comply
with the provisions of Code §409A. This Plan and any deferrals or compensation
made hereunder shall be administrated in a manner consistent with this intent,
and any provisions that would cause this Plan or any grant made hereunder to
fail to satisfy Code §409A shall have no force and effect until amended to
comply with Code §409A (which amendment may be retroactive to the extent
permitted by Code §409A and may be made by the Company without the consent of
Participants). Any reference in this Plan to Code §409A will also include any
proposed temporary or final regulations, or any other guidance, promulgated with
respect to Code §409A by the U.S. Department of the Treasury or the Internal
Revenue Service.
ARTICLE VII
DEFINITIONS
Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning, and when a defined meaning is intended, the term is capitalized in this
document.
7.1 “Change of Control” means the definition of change of control provided in
The J. M. Smucker Company 2006 Equity Compensation Plan (the “2006 Plan”)
provided that, for purposes of distributions from the Plan (other than
Grandfathered Benefits), such distribution shall only be made on the basis of a

15



--------------------------------------------------------------------------------



 



Change in Control to the extent that the event constitutes a “change in
ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company (as determined under Code
§409A, and Treasury regulation §1.409A-3(i)(5)).
7.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any Regulations relating thereto.
7.3 “Company” means The J. M. Smucker Company and any of its subsidiaries or
affiliated business entities, as determined in accordance with the provisions
contained in Code §414.
7.4 “Participant” means any employee described in Article I of this Plan.
7.5 “Plan” means The J. M. Smucker Company Voluntary Deferred Compensation Plan,
as of May 1, 2003, amended and restated effective January 1, 2005, and including
any subsequent amendments thereto.
7.6 “Separation from Service” means a separation from service as defined in Code
§409A, which Code §409A is incorporated herein by reference, and includes,
without limitation: An employee separates from service with the Company, and any
related employer (as determined under Code §414), if the employee dies, retires,
becomes Totally Disabled, or otherwise has a termination of employment with the
Company or any related employer (as determined under Code §414).
7.7 “Specified Employee” refers to an individual defined in Code §416(i) without
regard to paragraph (5) of that Section as of the date of the individual’s
Separation from Service determined as provided in

16



--------------------------------------------------------------------------------



 



Treasury Regulation §1.409A-1(i).
7.8 “Totally Disabled” or “Total Disability” means the first to occur of the
following conditions:
(a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expect to last for a continuous period of
not less than 12 months, or
(b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under any plan
covering employees of the Employer, or
(c) The Participant has been determined to be totally disabled by the Social
Security Administration.
The Company hereby adopts this Amendment and Restatement of the Plan, effective
January 1, 2005.

                      THE J. M. SMUCKER COMPANY        
 
                              /s/ Richard K. Smucker                      
 
               
 
  DATED:   December 19, 2008        

17



--------------------------------------------------------------------------------



 



ADDENDUM I
PROVISIONS WITH RESPECT TO GRANDFATHERED BENEFITS
     Section 1.1 Grandfathered Benefits. A Participant’s Grandfathered Benefit,
as defined in Section 1.3 of the Plan, shall be determined in accordance with
the provisions of Code §409A and Treasury Regulation §1.409A-6(a)(3)(ii) and
(iv). Notwithstanding any provision of the Plan to the contrary, any
Grandfathered Benefit under the Plan shall be subject to the provisions of the
Plan in effect on December 31, 2004, and as provided in this Addendum I.
     Section 1.2 Distributions Upon Retirement or Termination of Employment.
Distribution of a Grandfathered Benefit under the Plan will commence, on the
first anniversary of the date on which a Participant’s employment with the
Company and all other related employers of the Company (as determined under Code
§414) terminates for any reason, (other than death, disability (as defined in
the 1998 Equity and Performance Incentive Plan), or change in control (as
defined in the 1998 Equity and Performance Incentive Plan)). The distributions
will be in ten annual installments, and shall reflect any gains or losses in the
Grandfathered Portion of the Participant’s Voluntary Deferral Account in such
manner as the Company shall determine and which is consistent with Treasury
Regulation §1.409A-6(a)(3)(iv). In the alternative, the Participant may select
one of the alternative forms of distribution set forth below. Selection of an
alternative shall be made at the time the Participant first elects to
participate in the Plan in accordance with Section 1.2 of the Plan. Distribution
elections as to a Grandfathered Benefit may be subsequently changed provided
that such new election is made at least 12 months prior to the date that
distributions under the Plan would commence.

 



--------------------------------------------------------------------------------



 



The alternative forms of distribution are:
     (a) lump sum payable within 60 days of retirement or termination of
employment; or
     (b) substantially equal annual installments for not less than two and not
greater than ten years. Distribution shall commence on the first anniversary of
the date on which the Participant’s employment with the Company and any other
related employers of the Company (as determined under Code §414) terminates.
Subsequent installments, if any, will be made on each anniversary date following
the date of the first installment. The final installment will be the balance of
the Grandfathered Portion of the Participant’s Voluntary Deferral Account.
     Section 1.3 Distribution Upon Death, Disability or Change in Control.
Within 30 days following the date on which a Participant’s employment with the
Company and all other related employers of the Company (as determined under Code
§414) terminates as a result of death, disability (as defined in Section 1.2 of
this Addendum I), or change in control (as defined in Section 1.2 of this
Addendum I), the Company will distribute in a single lump sum the amount
constituting the Grandfathered Portion of the Participant’s Voluntary Deferral
Account in accordance with this Plan, to the Participant, or in the event of
death, to the Participant’s Primary Beneficiary. If the Primary Beneficiary is
no longer alive, then such amounts shall be distributed to the Participant’s
Secondary Beneficiary. If a Participant has not designated a beneficiary, or if
no designated beneficiary is living on the date of distribution, then such
amounts shall be

 



--------------------------------------------------------------------------------



 



distributed to such Participant’s spouse, or if deceased, or none, then to the
Participant’s children, per stirpes, or if none, then to the Participant’s
estate in a lump sum distribution as soon as administratively feasible following
such Participant’s death.
     Section 1.4 Distribution Upon Death if Payments have Commenced. If a
Participant should die before distribution of the full amount of the
Grandfathered Portion of the Voluntary Deferral Account has been made to the
Participant, any remaining amounts shall be distributed to the Participant’s
Primary Beneficiary by the same method as distributions were being made to the
Participant. If the Primary Beneficiary is no longer alive, then such amounts
shall be distributed to the Participant’s Secondary Beneficiary by the same
method as distributions were being made to the Participant. If a Participant has
not designated a beneficiary, or if no designated beneficiary is living on the
date of distribution, then, such amounts shall be distributed to such
Participant’s spouse, or if deceased, or none, then to the Participant’s
children per stirpes, or if none, then to the Participant’s estate, in a lump
sum distribution as soon as administratively feasible following such
Participant’s death.
     Section 1.5 Small Amount Distribution. If, at any time following
termination of employment, the value of a Participant’s Voluntary Deferral
Account is less than $10,000, the Company may elect to distribute such account
balance in a lump sum payment regardless of the Participant’s election.
     Section 1.6 Distributions Not Deductible Under Code § 162(m).
Notwithstanding the above provisions, no amount may be distributed from the Plan
if the Company reasonably

 



--------------------------------------------------------------------------------



 



anticipates that such amount would not be deductible under Code §162(m), as
determined by the Board of Directors in its sole discretion.
     Section 1.7 Distributions Subject to Tax. Notwithstanding the above
provisions, if, at any time, a court or the Internal Revenue Service determines
that an amount in the Grandfathered portion of a Participant’s Voluntary
Deferral Account is includable in the gross income of the Participant and
subject to tax, the Board of Directors of the Company may, in its sole
discretion, permit a lump sum distribution of an amount equal to the amount
determined to be includable in the Participant’s gross income.
     Section 1.8 Distributions in Violation of Securities Laws. Notwithstanding
the above provisions, a payment under the Plan may be delayed if the Company
reasonably anticipates that the making of such payment will violate Federal
securities laws or other applicable law, in the Company’s sole discretion,
provided that the payment is made on the earliest at which the Company
reasonably anticipates that the making of the payment will not cause such
violation.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
VOLUNTARY DEFERRED COMPENSATION PLAN
Deferred amounts may be tracked with investments in either (or a combination
of):
1. Common shares of the Company; or
2. Funds of Fidelity Management and Research Company or any of its affiliates,
which are available as designated investments under the Company’s 401 (k) plan.

 